DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/19/2020 has been entered. Claims 1-5 and 8-20 remain pending in the application. Applicant’s amendments to the Claims and arguments have overcome each and every objection and 112(b) rejection of claims 1-5 and 8 previously set forth in the Non-Final Office Action mailed 08/20/2020. 

Claim Objections
Claims 10-12, 14, 17, and 19-20 are objected to because of the following informalities:  
In claim 10-12, lines 1-2, “the step… including” should read “wherein the step…includes[[ing]].”
In claim 14 and 19, line 1, “the marker… having” should read “wherein the marker …has
In claim 17, line 1, “the bent… being” should read “wherein the bent …is 
In claim 20, line 1, “the engagement… including” should read “wherein the engagement …includes
Appropriate correction is required.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13, 15-16, and 18 recite the “elongated rod” in (b)-(c) of claim 13 and line 1 of claims 15-16 and line 2 of claim 18. It is unclear if this is the same as the “elongated rod member” in para. (a) of claim 13. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Selis (US 20130261438), hereinafter Selis, in view of Mark (US 20090192408), hereinafter Mark.
Regarding claim 1, Selis teaches a biopsy imaging rod (“a marking clip deployment device” [0022], “a clip delivery device 10” with a “hollow needle 12” [0028]), comprising: 
an elongated rod member (a hollow needle 12, fig. 3) having a sharp distal end (3, [0012], Figs. 1-4; figs. 2-4) and a channel (hollow part of 12, [0028], figs. 1-4) extending from a proximal end (right part of Figs. 2-4)  to an egress port (“a side opening 20" [0028], Figs. 2-3;  “a side opening 14,” [0028], figs. 2-4) near the distal end; 
a biopsy marker (“marking clip” [0024]; clip 22, [0028], fig. 3) positioned in the channel proximal to the egress port; and 
a pushrod (18, [0028], Figs. 2-4) slideably positioned in the channel adjacent to the biopsy marker extending from the proximal end of the elongated rod member to the egress port, the pushrod being biased (18, Figs. 2, 4) to bend a distal end of the pushrod toward the biopsy 
Selis does not teach the pushrod having a bent portion, the bent portion being biased such that the bent portion is configured to bend a distal end of the pushrod toward the biopsy marker.  
However, Mark discloses a surgical site marker delivery system, which is analogous art. Mark teaches the pushrod having a bent portion (“pre-curved end 470” [0044], Fig. 5), the bent portion being biased such that the bent portion is configured to bend a distal end of the pushrod toward the biopsy marker ("In another illustration as seen in FIG. 5, … a portion of a distal end 450 of a push rod 434 includes a pre-curved end 470.  The pre-curved end 470 extends generally radially to the tissue cutting device TD axis A-A, and is curved towards the distal opening 324 of the tube delivery 318." [0044]).
Therefore, based on Mark’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Selis to have the pushrod having a bent portion, the bent portion being biased such that the bent portion is configured to bend a distal end of the pushrod toward the biopsy marker, as taught by Mark, in order to facilitate marker delivery (Mark: [0044]).

Regarding claim 3, Selis modified by Mark teaches the biopsy imaging rod of claim 1.
 Selis teaches a marker holder (“encasement 26,” [0039]-[0049], Fig. 3) positioned in the channel proximal to the biopsy marker and adjacent the pushrod (Fig. 3 shows this arrangement).   
Regarding claim 4, Selis modified by Mark teaches the biopsy imaging rod of claim 1.

Regarding claim 5, Selis modified by Mark teaches the biopsy imaging rod of claim 4.
 Selis teaches that the ramp surface (the ramp surface is in the middle of Figs. 2-4, toward the left. It is part of the clip delivery device 10, Fig. 3, [0028]) extends to the egress port (“a side opening 20" [0028], Figs. 2-3; “a side opening 14,” [0028], figs. 2-4).
Regarding claim 13, Selis teaches a biopsy imaging rod (“a marking clip deployment device” [0022], “a clip delivery device 10” with a “hollow needle 12” [0028]), comprising: 
an elongated rod member (a hollow needle 12, fig. 3) having a distal tip (3, [0012], Figs. 1-4; figs. 2-4) and an egress port proximate the distal tip (“a side opening 20" [0028], Figs. 2-3;  “a side opening 14,” [0028], figs. 2-4), the elongated rod member defining an elongated channel (hollow part of 12, [0028], figs. 1-4) extending from an open proximal end of the elongated rod member (right part of Figs. 2-4)  to the egress port proximate the distal tip; 
a marker holder (16, [0035], figs. 2-4) disposed within the elongated channel of the elongated rod to define a cavity (a cavity inside 16, [0035], figs. 2-4) for holding a biopsy site marker in an initial position (seen in Fig. 3) within the elongated rod member (“The clip is thereafter delivered, via pushrod 18, along the hollow portion of the tubular member 16 … into the center portion … of a biopsy site" [0035], Figs. 2-4); and 
a pushrod (18, [0028], Figs. 2-4) disposed within the elongated channel of the elongated rod proximate the marker holder (seen in Figs. 2-4), the pushrod being configured to move a portion that approaches the ramp seen in Figs. 2, 4), to bend the distal tip of the pushrod toward the cavity defined by the marker holder upon movement (initial position seen in Fig. 3, position upon movement seen in Figs. 2, 4) of the pushrod relative to the marker holder (“The method of claim 14, wherein the elongated push rod has an end portion that deforms along the ramp guide surface during deployment of the clip.” Claim 23; 18, Figs. 2, 4). 
Selis does not teach the bent portion having a resilient bias configured to bend the distal tip of the pushrod toward the cavity defined by the marker holder upon movement of the pushrod relative to the marker holder. 
However, Mark discloses a surgical site marker delivery system, which is analogous art. Mark teaches the bent portion having a resilient bias (“pre-curved end 470” [0044], Fig. 5) configured to bend the distal tip of the pushrod toward the cavity (the cavity near “the distal opening 324" [0044]) defined by the marker holder upon movement of the pushrod relative to the marker holder ("In another illustration as seen in FIG. 5, … a portion of a distal end 450 of a push rod 434 includes a pre-curved end 470.  The pre-curved end 470 extends generally radially to the tissue cutting device TD axis A-A, and is curved towards the distal opening 324 of the tube delivery 318." [0044]).
Therefore, based on Mark’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Selis to have the bent portion having a resilient bias configured to bend the distal tip of the pushrod toward the cavity defined by the marker holder upon movement of the pushrod relative to the marker holder, as taught by Mark, in order to facilitate marker delivery 
Regarding claim 14, Selis modified by Mark teaches the biopsy imaging rod of claim 13.
Selis teaches the marker holder having a first ramp (“a ramp guide surface” Claim 21; Figs. 2-4), the first ramp at least partially defining the cavity for holding the biopsy site marker (seen in Figs. 2-4).
Regarding claim 17, Selis modified by Mark teaches the biopsy imaging rod of claim 14.
Additionally, Selis modified by Mark teaches the bent portion being further configured to bend the distal tip of the pushrod toward the cavity defined by the marker holder (cavity near “the distal opening 324" [0044]) and into contact with the first ramp (contact seen in Fig. 5) upon movement of the pushrod relative to the marker holder ("In another illustration as seen in FIG. 5, … a portion of a distal end 450 of a push rod 434 includes a pre-curved end 470.  The pre-curved end 470 extends generally radially to the tissue cutting device TD axis A-A, and is curved towards the distal opening 324 of the tube delivery 318." [0044]).
Therefore, based on Mark’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Selis to have the bent portion being further configured to bend the distal tip of the pushrod toward the cavity defined by the marker holder and into contact with the first ramp upon movement of the pushrod relative to the marker holder, as taught by Mark, in order to facilitate marker delivery (Mark: [0044]).
Regarding claim 18, Selis modified by Mark teaches the biopsy imaging rod of claim 13.
Selis teaches the marker holder being removably disposed within the elongated channel of the elongated rod (the marker holder 16 is seen removably disposed within 12 in Figs. 2-4).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Selis and Mark as applied to claim 1, and further in view of Nock et al (US 20110071424), hereinafter, Nock.
Regarding claim 2, Selis modified by Mark teaches the biopsy imaging rod of claim 1.Selis as modified by Mark does not teach that the elongated rod member further comprises an imageable portion between the distal end and the egress port.
However, Nock discloses a biopsy marker delivery device, which is analogous art. Nock teaches that the elongated rod member further comprises an imageable portion (“the tip 22”, [0035], Fig. 2) between the distal end and the egress port ("the tip 22 can be formed of, or include, a material that is relatively more radiopaque than the wall of the cannula 12.  For instance, where the element 240, ramp 210, and tip 22 are formed as an integral endpiece 21, the endpiece 21 can include a radiopaque additive, such as barium sulfate.  For instance, the endpiece 21 can be a component molded of PEBAX, with about 20 percent by weight barium sulfate added to the molten PEBAX mold composition." [0035], Fig. 2).
Therefore, based on Nock’s teachings, it would have been prima facie obvious to one of .

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Selis (US 20130261438), hereinafter, Selis, in view of Hoffa (US 20120078086), hereinafter, Hoffa, and Mark (US 20090192408), hereinafter Mark.
Regarding claim 8, Selis teaches a method of using ("A method of marking and optionally treating a tissue sample," Claim 14) a biopsy imaging rod (“a clip delivery device 10” [0028]) including an onboard biopsy marker (“marking clip” [0024]; clip 22, [0028], fig. 3), to place the onboard biopsy marker (“marking clip” [0024]; clip 22, [0028], fig. 3) in a breast (“a breast” [0034]. “The clip is thereafter delivered, via pushrod 18, along the hollow portion of the tubular member 16 in into the center portion … of a biopsy site" [0035], Figs. 2, 4) after a breast biopsy has been performed ("The device is inserted into a breast and a biopsy performed at a biopsy site" [0034]; "the needle having an opening is inserted into a breast, a biopsy is performed, and then the clip delivery device is inserted into the needle" Claim 30; Fig. 4), said method comprising: 
inserting the biopsy imaging rod into a hollow biopsy needle (“the clip delivery device is inserted into the needle" Claim 30; Fig. 4), such that an egress port  (a side opening 20" [0028], Figs. 2-3) of the biopsy imaging rod extends past a distal end (3, Fig. 1B) of the biopsy needle (Figs. 2-4);

Selis does not teach proximally retracting a pushrod located within the biopsy imaging rod relative to the biopsy imaging rod, the pushrod having a bent portion being resiliently biased to bend toward the onboard biopsy marker after the distal end of the pushrod clears the onboard biopsy marker.
However, Hoffa discloses localizing obturator with site marking capability, which is analogous art. Hoffa teaches proximally retracting a pushrod (“the push-rod 32”) located within the biopsy imaging rod (“the cannula 12”) relative to the biopsy imaging rod (“the push-rod 32 is able to slide axially within the cannula 12 between a retracted position (FIG. 4A) and an extended position (FIG. 4B). [0031], Claim 3), the pushrod biased (“the push-rod 32 is biased toward the retracted position” [0031], Claim 3) after the distal end of the pushrod (end of pushrod 32 in Fig. 4A) clears (“the push-rod 32 is able to slide axially…” [0031]; Fig. 4A) the onboard biopsy marker (“The tip member 20” [0037], Fig. 4A. Because the relative positions of the distal end of the pushrod and the onboard biopsy marker are not set by the claim, “clears…” is interpreted as “slides axially toward a retracted position from the onboard biopsy marker”).

Selis as modified by Hoffa further does not teach the pushrod having a bent portion being resiliently biased to bend toward the onboard biopsy marker.
However, Mark discloses a surgical site marker delivery system, which is analogous art. Mark teaches the pushrod having a bent portion being resiliently biased (“pre-curved end 470” [0044], Fig. 5) to bend toward the onboard biopsy marker ("In another illustration as seen in FIG. 5, … a portion of a distal end 450 of a push rod 434 includes a pre-curved end 470.  The pre-curved end 470 extends generally radially to the tissue cutting device TD axis A-A, and is curved towards the distal opening 324 of the tube delivery 318." [0044]).
Therefore, based on Mark’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis and Hoffa to have the pushrod having a bent portion being resiliently biased to bend toward the onboard biopsy marker, as taught by Mark, in order to facilitate marker delivery (Mark: [0044]). 
Regarding claim 10, Selis modified by Hoffa and Mark teaches the method of claim 8. 
Selis teaches a marker holder (16, [0035], figs. 2-4).

Therefore, based on Hoffa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis, Mark, and Hoffa to have the step of proximally retracting the pushrod including proximally retracting the pushrod relative to the marker holder, as taught by Hoffa, in order to facilitate operation of the pushrod (Hoffa: [0033]).  
Additionally, Selis modified by Hoffa and Mark teaches that the bent portion of the pushrod bends the distal end of the pushrod into a cavity (Mark: the cavity near “the distal opening 324" [0044], Fig. 5) at least partially defined by the marker holder (Mark: "In another illustration as seen in FIG. 5, … a portion of a distal end 450 of a push rod 434 includes a pre-curved end 470.  The pre-curved end 470 extends generally radially to the tissue cutting device TD axis A-A, and is curved towards the distal opening 324 of the tube delivery 318." [0044]).
Therefore, based on Mark’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis, Mark, and Hoffa to have the bent portion of the pushrod that bends the distal end of the pushrod into a cavity at least partially defined by the 
In the combined invention of Selis, Mark, and Hoffa, retracting the pushrod relative to a marker holder is such that the bent portion of the pushrod bends the distal end of the pushrod into a cavity at least partially defined by the marker holder.  
Regarding claim 11, Selis modified by Hoffa and Mark teaches the method of claim 8. 
Selis teaches a marker holder (16, [0035], figs. 2-4), a ramp defined by the marker holder (“a ramp guide surface” Claim 21; Figs. 2-4).
Additionally, Selis modified by Hoffa and Mark teaches the step of proximally retracting the pushrod including proximally retracting the pushrod relative to the marker holder (Hoffa: “the push-rod 32 is able to slide axially within the cannula 12 between a retracted position (FIG. 4A) and an extended position (FIG. 4B). [0031]. “To further secure the tip member 20 to the cannula, at least one retaining member 50, such as a holding tab, is optionally positioned slightly inboard of the outermost tip 52 of the distal end 16 of the cannula 12." [0036], Fig. 4A).
Therefore, based on Hoffa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis, Mark, and Hoffa to have the step of proximally retracting the pushrod including proximally retracting the pushrod relative to the marker holder, as taught by Hoffa, in order to facilitate operation of the pushrod (Hoffa: [0033]).  
Additionally, Selis modified by Hoffa and Mark teaches that the bent portion of the pushrod bends the distal end of the pushrod toward a ramp (Mark: a ramp near “the distal 
Therefore, based on Mark’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis, Mark, and Hoffa to have the bent portion of the pushrod that bends the distal end of the pushrod toward a ramp defined by the marker holder, as taught by Mark, in order to facilitate marker delivery (Mark: [0044]). 
In the combined invention of Selis, Mark, and Hoffa, retracting the pushrod relative to a marker holder is such that the bent portion of the pushrod bends the distal end of the pushrod toward a ramp defined by the marker holder.  
Regarding claim 12, Selis modified by Hoffa and Mark teaches the method of claim 11. 
Selis teaches the step of distally moving the pushrod including pushing the distal tip along the ramp defined by the marker holder and into contact with the onboard biopsy marker (seen in Figs. 2-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Selis, Mark, and Hoffa as applied to claim 8, and further in view of Nock et al (US 20110071424), hereinafter, Nock.
Regarding claim 9, Selis modified by Hoffa and Mark teaches the method of claim 8. 
Selis as modified by Hoffa and Mark does not teach imaging the biopsy imaging rod to identify the position of an imageable portion of the biopsy imaging rod relative to the biopsy needle.
However, Nock discloses a biopsy marker delivery device, which is analogous art. Nock teaches imaging the biopsy imaging rod to identify the position of an imageable portion of the biopsy imaging rod ("the tip 22” [0035], Fig. 2) relative to the biopsy needle ("the tip 22 can be formed of, or include, a material that is relatively more radiopaque than the wall of the cannula 12.  For instance, where the element 240, ramp 210, and tip 22 are formed as an integral endpiece 21, the endpiece 21 can include a radiopaque additive, such as barium sulfate.  For instance, the endpiece 21 can be a component molded of PEBAX, with about 20 percent by weight barium sulfate added to the molten PEBAX mold composition." [0035], Fig. 2).
Therefore, based on Nock’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis, Mark, and Hoffa to have a step of imaging the biopsy imaging rod to identify the position of an imageable portion of the biopsy imaging rod relative to the biopsy needle, as taught by Nock, in order to facilitate image-based determination of the position of the distal end (Nock: [0035]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Selis and Mark as applied to claim 14, and further in view of Fiebig et al (US 20130041256), hereinafter, Fiebig.
Regarding claim 15, Selis modified by Mark teaches the biopsy imaging rod of claim 14. 
Selis as modified by Mark does not teach the elongated rod further having a second ramp, the second ramp being proximate the cavity, the second ramp being configured to project the biopsy site marker away from the cavity toward the egress port.  
However, Fiebig discloses an access chamber and markers for biopsy device, which is analogous art. Fiebig teaches the elongated rod further having a second ramp (762, [0068], Fig. 12), the second ramp being proximate the cavity, the second ramp being configured to project the biopsy site marker away from the cavity toward the egress port (“ramp surface (762) comprises a U-shaped surface for biopsy marker (650) to be deflected off of and into the biopsy site.” [0068], Fig. 12).  
Therefore, based on Fiebig’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis and Mark to have the elongated rod further having a second ramp, the second ramp being proximate the cavity, the second ramp being configured to project the biopsy site marker away from the cavity toward the egress port, as taught by Fiebig, in order to facilitate biopsy marker delivery into a biopsy site (Fiebig: [0068]).
Regarding claim 16, Selis modified by Mark and Fiebig teaches the biopsy imaging rod of claim 15.
Additionally, Selis as modified by Mark and Fiebig teaches the elongated rod further having a third ramp (Fiebig: 782, [0069], Fig. 12), the third ramp being proximate the egress 
Therefore, based on Fiebig’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis, Fiebig, and Mark to have the elongated rod further having a third ramp, the third ramp being proximate the egress port, the third ramp being configured to eject the biopsy site marker though the egress port, as taught by Fiebig, in order to facilitate biopsy marker delivery into a biopsy site (Fiebig: [0069]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Selis and Mark as applied to claim 13, and further in view of Schwartz (US 20120226146), hereinafter, Schwartz.
Regarding claim 19, Selis modified by Mark teaches the biopsy imaging rod of claim 13.
Selis as modified by Mark does not teach the marker holder having an engagement feature configured to engage the elongated rod member and hold the marker holder within the elongated rod member.   
However, Schwartz discloses biopsy marker delivery device with positioning component, which is analogous art. Schwartz teaches the marker holder (“the cap unit 1302 of the marker 1300” [0130], Fig. 21C) having an engagement feature (“a plurality of grooves 1316 that engage at least one gear unit 1318.” [0130], Fig. 21C) configured to engage the elongated 
Therefore, based on Schwartz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Selis and Mark to have the marker holder having an engagement feature configured to engage the elongated rod member and hold the marker holder within the elongated rod member, as taught by Schwartz, in order to facilitate biopsy marker delivery into a biopsy site by maintaining a proper alignment with the elongated rod member (Schwartz: [0130]).
Regarding claim 20, Selis modified by Mark and Schwartz teaches the biopsy imaging rod of claim 19.
Additionally, Selis modified by Mark and Schwartz teaches the engagement feature (1322, [0130], Fig. 21C) including one or more teeth (“FIG. 21C depicts a delivery unit 1308 for a marker 1300.  As FIG. 21C depicts, the cap unit 1302 of the marker 1300 includes a plurality of grooves 1316 that engage at least one gear unit 1318.  The inner sidewalls of tube 1320 also include a plurality of grooves 1322 which engage the teeth of the gear unit 1318 such that the top portion of the marker 1300 rotates as the marker 1300 is moved down the tube 1320.” [0130]).      
.

Response to Arguments
                                                         
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §102 and $103 rejection arguments on pages 9-11 of the REMARKS.
Claims 1-5 and 8-20                
The Applicant argues that “Selis fails to teach or suggest all of the limitations recited in amended independent claim 1, particularly in the arrangement recited the claim. For instance, amended independent claim 1 recites "the bent portion being biased such that the bent portion is configured to bend a distal end of the pushrod toward the biopsy marker." Selis fails to teach or suggest such limitations, among others, particularly in the arrangement recited in amended claim 1… Applicant further notes that the dependent claims include additional limitations not taught or suggested in the art of record, thus forming independent basis for novelty...Applicant further submits that, even in combination with Selis, Nock et al. fails to make up for this deficiency of Selis… Applicant respectfully submits that the combined art of record fails to render present claim 8 obvious in accordance with MPEP 2143, and respectfully requests that the rejection be  These arguments are moot because the 102 rejections have been withdrawn and the amended claims are rejected over Selis in view of Mark and over Selis in view of Mark and Hoffa that meet the limitations of claims 1 and 8 and respective limitations of the dependent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793